SWANMINES Sprl

(SWANMINES Sprl)

CONTRAT DE CREATION DE SOCIETE
N° 460/10269/SG/GC/2001

AVENANT N° 4

Avenant N° 4 A 3 JAN 2009

“y DE

S D
 &
%, ‘

On
Qi
ENTRE ta

RONTFRAT DE CREATION DE SOCIETE
NS 460/10269/SG/GC/2001

>
#8 AVENANT N°4
&

LA GENERALE DES CARRIERES ET DES MIN ES, en abrégé « GEÉCAMINES ». en
sigle « GCM 5. entreprise publique de droit congoluis, créée par Dévret n° (49 du 07
novembre 1995. enregistrée au Nouveau Registre de Commerce de Lubumbashi so ke n° 453
ct ayant son siêge social sis boulevard Kamanyola. n° 419, à Luhumbushi. B.P. 450.
République Démocratique du Congo. représentée aux fins des présentes par Monsieur
ASSUMANT SEKIMONYO, Président du Conscil d'Administratie et Monsieur Paul
FORTIN. Administrateur-Délégué Général, chaprès dénommée « GECAMINES ». d’une
par :

Et

AKAM MINING SPRL, sucilé privée à rexponsabililé limitée, dont le siège social e
Sandoa n° 7, Commune de Lubumbashi. Lubumbashi, République Démocratique. représen
aux fins des présentes par Monsieur Pieter DEBOUTTE, Gérant. ci-après dénommée
< AKAM MINING Sprl », d'autre part :

PREAMBULE

A Atendu que GÉCAMINES et L'ENTREPRISE LE & J SWANEPOLL, FAMILLE
en abrégé « TI&1 Spri», société privée à responsabilité limité. coreg
registre du commerce de Lubumbashi sous le n° 8238, ct ayant son siège social au n° 16.
Avenue Mwepu. Lubumbashi, République Démoc jue du Congo. ont signé Le 3 mars
2001 Le Contrat de Créalion n° 460/10269/S(G/GC/1001 de la SO) i pour
L'EXPLOITATION DES GISE TS DE KALUKUNDI, « SWANMIN pri en
sigle. dont le Capital Social, fixé à 10.000.000 «dix millions) l'ranes congolais constants.
équivalant à 200.000 (deux cent mille) US$. a été réparti entre Îles Parties à raisan de 55 %
pour L&J Sprt et 45 % pour GÉCAMINES, ci-après le « Contrat de Création » :

FRUST.
ré au nouveau

BB. Attendu que GECAMINES ei F&J Sprl om signé le 28 seprembre 2001 l'Avenant n°} au

Contrat de Création pour :

auribuer à la Société Afliliée à H&I Sprl dénommée SWANROUTES Sprl, la.
ré on autonome de tous les travaux routiers :

+ décider de l'affectation des dividendes à raison de 60% pour Le remboursement des
emprunts complémentaires de SWANMI\ Spri et à raison des 35% dus-45.%
revenant à GÉCAMINES pour le paicment à SWANROUIES Sprl de s
pour ls construction des routes :

&
G

Page Eanr 2 La
Contre Création de Société N° AGUEDUO SEE CED Qu 3 mar A avenant ne NAN D

G,

EH EST ARRETE ET CONVENLU CE QUI SUFT:

ARTICLE 1

ure du capital social qui devient de 75 % pour 1H1&3 Sprl (en lieu et
25 % pour GECAMINES

+ proroger de vingt-quatre mois Le délai pour la remise de Fltude de Faisabilité :

e  amèter à 2,5% du Chifre d'Affaires Brut comme royalies à payer à GHCAMMS
pour la consuntiniation de ses gisements :

° réglementer ta résolution des conflits 1 différends,

Attendu qu'en exécution des dispositions contractuelles ci-dessus. H&J Sprl a transmis à

GECUAMINES l'Etude de Faisabilité du Projet SWAN MINT

Atlendu qu'en vertu du jugement sous RC 16.195 bis rendu par le Tribunal de Grande
listance dé Labumbashi. en date du 19 septembre 2006. jugement confirmé le (4 avril
2007 par la même juridiction sous RC 16.885. une saisic-exéeution a été opérée, le 1
décembre 2006. sur les 75 % des parts sociales appartenant à H&J Sprl et déclarées, par
cle. à AFRICO RESOURCES et qu'une vente publique de ces parts à eu lieu à
c dé laquelle la société AK AM MINING Sprt a acquis ces paris et est devenue. de ce
fait, l'Associée de GÉCAMINES dans SWANMINES Sprl en lieu et place de F&4 Spri :

Vu Arrêté Ministéricl n° 2745/CAB.MIN/MINES/01/2007 du 20 avril 2007
portant mise sur pied de la connnission ministéricile de revisitation des contrats
minicrs :

Vu FArrèté nterministériel n° GO7CAB.MIN.PORTEFE et n°
2836/CAB.MINIMINTES/01/2007 du 12 mai 2007 portant CALOITES
préalables à la relecture des contrats dé partenariat des entreprises publiques et
paratatiques miniéres :

Vu le rapport des travaux de la commission de revisitation des contrats minicrs rendu
public en novembre 2007 :

Auendu que les Parties conviennent de prendre en compte les termes de références du
gouvernement consécutifs aux résukals des travaux de revisitalion des contrats de
partenariat minier cils qu'ils ont été communiqués à SWANMINES Spri dans la letire n°
CAB.MEN/MINÉES/01/0116/2008 du Et février 2008 du Ministère des Mincs de la
République Démocratique du Congo :

Considérant le Procé
et signé par es Par

s en date du 01/10/2008 :

Page 2 sur 21
Conéat de Création de Saeiété Ne An 182098 G/GCH208 du À maes JUN « Vrensat n°4
L'article LA (43 "Bien" du Contrat dé Création, tel que moditie par ses difivrents avenants, cst
complété comme

SWANMINES Sprl aura reçu, sous réserve des résultats plus
et de la production elléctive de cuivre. de cobalt ct d'autres

conformeg des,
À des réserves géologiques certaines estimées à un minimum

H est inséré à l'anticle 2 du Contrat de Création relatif à lORBJET. un quatrième paragraphe
libellé comme suit :

«le capital social sera fixé après évaluation des apports eFlectifs des Parties pris en compte
dans l'Etude de abitté bancable et dev ce sulfisant pour assurer l'exploitation dé
SWANMINES Sprl. Mais dans les statuts, les Parties ont arrêté le montant de 10.000.000 (dix
millions) de francs congolais constants, équivalant à 200.000 (deux cent mille) US$. comme
capital social de départ pour faciliter la création de SWANMINES Snrl.

Sans préjudice de l'évaluation des apports effectifs. les Parties conviennent. dans le présent
Avenant, de porter le capital social à 2.084.000 (deux millions) US$ et de maintenir la
répartilion du capital social ainsi augmenté à 74 % pour ARKAM Sprl et à 25 %, non diluables.
pour GECAMINES.
L'augmentation du capital social sera intégralement souscrite et libérée en nunéraire par les
Parties, Les Parties conviennent que AKAM Spri libère la souscription de GÉCAMINES à
l'augmentation du capital social et que eclte avance soit remboursée à AKAM Sprl, sans
intérêt. sur les dividendes à devoir par SWANMINES Sprt à AMINES

Les Parties conviennent en outre, d'ores et déjà. qu'en cas de fuure augmentation du capital
sucial. les parts sociales de GÉCAMINES demeurercnt non diluables c'est-à-dire qu'elles
seront convertibles de plein droit. en autant des parts sociales que nél re pour que la
participation de GHCAMINES soit maintenue à 25 % el ec. sans charge financière de sa part »,

ARTICLE 3 :

Hi est inséré à l'article 22 du Comrat de Créution relatif aux Obligations dé AKAM
Spri. un paragraphe 3.7 (À libellé comme suit :

a Au titre de droit d'accés au business, AKAM Sprl paicra à GECAMINES. en
régularisation, un pas de porte conformément aux dispositions de l'article 10,4. du
présent Avenant >,

IL est inséré à l'article 3.2 « Obligations d'AKAM Sprl » un paragraphe 3.2
comme suit :

« AKAM Spri u l'obligation d'exéeuter l'Etude de laisabilité sj
périmètre couvert par le titre minier qui a été cédé par GI-CAMINE

signature du présent Avenunt.

l'age 3 sur
Cantrat de Créminn de Société N° 461026 GC OU du 3 mars ANS Avenant n°4
Nonobstant les
résilier antici

article 6 du Contrat de Création, GECAMINES pourra
ou Contrat de Création en vas de manquement par

ue à l'alinéa précédent. après mise en demeure de 30
eu à ce manquement ».

modifié par ses différents Avérants. est modifié comme suit :
« SWANMINES Sprl devra :

(a). rembourser et rémunérer les Partics tel que prévu dans le Contrat de Création et le présent
Avenant :

(b. mettre en Exploitation Miniére les gisements de Kalukundi conformément à l'Etude de
Faisabilité approuvée par les deux Parties, suivant les règles de l'art et dans le respect et la
protection de l'environnement :

(ei. commercialiser les produits qui seront issus du traitement métallurgique des minerais

{d}. se conformer aux principes régissant les procédures de gestion administrative. financière et
autres. la politique fiscale et les critères de recrutement du personnel, fcls que
recommandés par l'Etude de Faisabilité

{e). maintenir à jour et renouveler les Droits et Titres Minicrs ainsi que lous les permis et
toutes les licences nécessaires :

(D. faire ace à toutes ses obligations en tant société dotée d'une personnalité juridique :

(g}. rechercher à protéger et à accroître les intérêts de tous Les ass notamment en leur
attribuant équitablement. par préférence aux tiers mais à des conditions concurrenticlles,
les commandes de prestations ct de fournitures :

{h). promouvoir le développement social des communautés environnantes, suivant un cahier
des charges à adopter après concertation avec ces communautés ».

ARTICLE

$.4.Le troisième paragraphe de l'article St relatif aux Avances est complété par les
paragraphes suivants :

5

&AKAM Spri devra également mobiliser les fonds requis pour développer et meure en
exploitation le gisement de Kalukundi, et ce. conformément à l'Elude de Faisabilité.
AKAM Sprl effectuera des Avances à titre de prêts à SWANMIXES Sprl,

ances seront des prêts d'associés jusqu'à 30% du montant des investissements
nécessaires pour le Développement du projet minier et la mise en Production
Commerciale. Ces prêts d'associés seront remboursés par SWANMINEÉS Spri sans intérêt.

Les prêts supplémentaires, à obtenir de AKAM Spri ou de ses Sociétés Afiliées ou. sur le
marché, par l'intermédiaire de AKAM Spri ou par Fintermédiaire de ses Sociétés A [FI
seront remboursés avec un intérêt de Taux de Référence - au maximum 40!

d'Equité »,

5.2. L article $ .2 du Contrat de Création est modifié et complété comme su:

Page 4 sur 26
Contrat de Créatian de Nociëié N° 464/10260/SG/CGC/20T du 3 arars 200): Avenuni n°4
SECAMINES dans le financement ne comporiera notamment pas
es parts sociales dans SWANMINES Sprl.

« La coopéralion di

cordent aussi sur lé principe selon lequel. pour le besoin
bant à AKAM Sprl aux termes du Contrat de Création.
$ dans SWANMINES Spri par GECAMIKES ne peuvent
fn préalable et écrite de GHCAMINES. laquelle ne peut

Au cas où : accordcrail son autorisation, AKAM Smi s'engage à
communiquer à GI tout contrat d'hypothèque à conclure avant toute signature
et à obtenir des financiers. banquiers ou autres bailleurs des fonds, comme unique mode de
réalisation de l'hypothèque, la substitution de SWANMINES Spri par les financiers.
banquiers ou autres bailleurs des fonds telle que prévue à l'article 172 alinéa 2 du Code
Minier ainsi que par tout tiers désipné par cux.

Pour ce faire, les Parties conviennent que AKAM Spil lera insérer dans le contrat au acte
d'hypothèque la clause selon laquelle les financi s banquiers ou autres bailleurs des
Fonds préserveront la participation de GECAMINES dans le projet lors de la réalisation de
l'hypothèque par substitution de SWANMINES Sprl par ces linanciers. banquiers ou
autres bailleurs des fonds ou par tout tiers désigné par cux.

Cette disposition s'appliquera mutatis mutandis à SWANMINES Sprl ou à toute Personne
qui recherchera ou mettra à la disposition de SWANMINES Sprt tout financement après la
Date de Production Commerciale».

ARTICLE 6

L'article 6.4 du Contrat de Création relatif à la « Liquidation » est modifié et complété comme
suit :

accordent sur la dissolution ou sur la liquidation de SWANMINES Sprl, les
s Statuts de SWANMINES Sprl concernant la liquidation s'uppliqueront
conformément aux lois de la République Démocratique du Congo.

Néanmoins. les Parties conviennent qu'en cas de dissolution ou de liquidation de
SWANMINES Spri. les droits el titres miniers apportés par GHCAMINES seront rétrocédés à
GECAMINE: sauf si la dissolution ou la liquidation est le fait d'un
manquement av

ARTICLE 7 :

L'Arüiele 10 relatif à l'& ORGANISATION » est remplacé par les dispositions suivantes :
« Article 10 : ASSEMBLEE GENERALE

10.1. POUVOIRS DE L’'ASS

EMBLE]

GENERALE

Page $ sur 21
? Cantrat de Création de Société N° 46D M2 SGIGC/AUDT du 3 mars 2001 - Avenant n°4
10.2, ASSEMBLEE GENERALE ANNUELLE

L'AS
Exercice Social,
les rapports surf la
d'examiner les chrhpt
Commissaires au:

mt dans es bois (3) mois suivant là clôture de chaque
endroit désigné dans la convocation en vue d'entwndre
MINES Spri présentés par le Conseil de Gérance.
ANMINES Spri, d'entendre le rapport du collège des
jé et sur les comptes annuels examinés en vue de statuer
sur ces documents à ote séparé, décharge de leurs missions aux membres du
Conseil de Gérance elRutCémmissaires aux comptes, d'élire des nouveaux membres du
Conseil de Gérancc ou de nouveaux Commissaires aux comples où de reconduire Re mandat des
Commissaires aux comptes CL enfin, en vue de statuer sur tout autre point qui aura CLÉ inserit à
son ordre du jour.

10.3. ASSEMRBLEE GENERALE EXTRAORDINAIRE

an L'Assemblée Générale Extraordinaire peut être convoquée à tout moment, autant de lois
que l'intérèt de SWANMINES Sprt l'exis
Ouvrables, à ka demande de tout Associé représentant au moins un cinquième du capital
social ou à la demande du P:
Conseil de Gérance ou des Comm
Extraordinaires se fiennent aux date, lieu et heure indiqués dans la convocation.

ie doit l'être. dans kes quinze (HS) Jours

ent. où du Vice-Président, ou de deux membres du

ires aux comptes, Les Assemblées (Générales

bi Une Assemblée Générale fiudgétaire se tiendra obligatoirement entre te 1% septembre et

le 34 décembre de chague exercice en vuc d'examiner et d'approuver le projet de budget
de Fexcreice suivant de SWANMINIES
Ciérance.

Sprt approuvé, au préalable, pur le Conseil de

10.4. CONVOCATIONS ET ORDRE DU JOUR DE L'ASSEMBEEE GENERALE

a. L'Assemblée Générale. tant Annuelle qu'Extraordinaire, sc réunit sur convocation du
Président du Conseil de Gérance ou, en son absence. par les personnes mentionnées à
l'Anicle 10.3 {ai du Contrat de Création. tel que modilié par ses d ts Avenants,

db} Les convocations à l'Assemblée €
messageries électroniques. Les convocations sont adressées aux /
120) Jours Ouvrables à l'avance. lilles doivent contenir l'ordre du jour, indiquer la date,
le lieu et heure de la réunion. Tous documents relevant de Fordre du jour et qui doiyen£
drale doivent être joints à la convocation,

rule Annuelle sont Faites par ictire. 1éléfax ou

oCIÉs au moins Vingt

être examinés par l'Assemblée Gé:
10.5. FROCURATFIONS
l'out propriétaire de parts sociales peut se füire représenter à F'Assemblée

un fondé de pouvoir spé Les copropriétaires, les usufruiticrs et nus f
doivent respectivement se l'aire représenter par une seule et méme personne,

Page & sur 21
ÿ Comeat de Création de Nuritté N° MM TO2EMSGTTC EU de murs ARE Lcenant n° l fe
10.6. BUREAU DE KE GENERALE

Toute Asfem résidée par le Président du Conseil de Gérance ou. à

défaut. p É à défaut par un membre du Conseil de Gérance à ce
désigné par ; des hutres membres. Le Président désigne Ie secrétaire.

. A bar 2 2
L'Assembléd@hpisit parmi Sg# membres un ou plusieurs scrutateurs.

10.7. QEORUM DE SIEGE ET DE DECISION

a L'Assemblée Générale statue valablement. si le nombre des parts suciales représentées
constitue plus de la moitié du capital social et si chaque Associé est présent ou représenté.
Ses décisions sont prises à la simple majorité des voix. Chague part donne droit à une

voix.

ée, dans les
sept (7) Jours Ouvrables de la première réunion, aux Associés, avec le même ordre du
jour. par la personne qui présidait la séance, à une date et heure à lixer par elle. Un délai
d'au moins vingt (20) Jours Ouvrables devra séparer la Lenue de la première réunion et la
date proposée pour la seconde réunion. Lors de celle seconde réunion, chaque Associé
devra être présent ou représenté.

b}. Au cas où ce quorum n'est pas atteint, une nouvelle convocation est adress

€). Toutefois, les matières suivantes seront décidées par l'Assemblée Générale des Associés

aux % des voix des membres présents ou représenté

sous réserve des dispositions
légales contraires :

(). la modification du capital social.

(ii). la transformation de la forme de la société en une autre espèce.

(üi).les emprunts de Développement.

tiv).la distribution des dividendes sous forme des Produits.

Si la décision concerne Ha dissolution ou la liquidation ou le transfert d'activités où
encore une modification de l'objet social de SWANMINIS Sprl. la majorité requise est
portée aux quatre cinquiémes des voix présentes ou représentées ».

ARTICLE 8 :

L'article 11 du Contrat de Création poriant sur «le Directeur Général et le Directeur Général
Adjoint » est remplacé par les dispositions suivantes :

« Article L1 ADMINISTRATION DE SWANMINES Sprl

Page 7 sur 21
} Contrat de Créntion de Sucièté N° 460/10269/S GC 72008 du 3 mars ART - Aves 094
CONSEIL DE GERANCE

ON FF CONDITIONS DE
NCE

MINATEION DES MEMBRES

Ç
Swanvs Sprl sera assurée par le Conseil de Ciérance

a).
compèsé di
b). Le nscil de Gérance sont nommés par l'Assemblée Générale

scront proposés par GHCAMINIS ct (quatre) seront proposés
par AKAM Spri. Le Président du Conseil de Gérance sera choisi parmi les membres
présentés par ARAM Spri et le Vice-Président sera choisi parmi les membres présentés
par GECAMINES. Le Conseil se choisit un secrétaire parmi ses autres membres, Il
peut. néanmoins, nommer un secrétaire choisi parmi le personnel de SWANMINES
Sprl ou à l'extérieur de celle-ci,

c). Qu'ils soient Associés ou non, les membres du Conseil de Gérance sont nommés
pour une durée indéterminée et excreeront leurs fonctions jusqu'à la désignation de
leurs successeurs.

d). Lin cas de vacance. par suite de décès, démission ou autre cause, les membres
restants du Conseil de Gérance. représentant le même Associé que ke Membre ayant
ionné la vacance peuvent pourvoir provisoirement à son remplacement jusqu'à la

emblée Générale. qui procédera à la désignation d'un nouveau membre.

occ:

prochaine A.

11.12, FONCTIONS DU CONSEIL, DE GÉRANCE

{a). Le Conseil de Gérance déterinine les orientations de Factivilé de SWANMIN
Sprl et veille à leur mise en œuvre. Il prend les décisions stratégiques en matière
économique. financière et technologique. FE va agir au nom et pour k compte de
SWANMINES Spri.

(b]. Le Conseil de Gérance est investi des pouvoirs les plus étendus pour poser tous
les actes d'administration et de disposition qui intéressent SWANMINES Spri. Il a dans
sa compétence tous les actes qui ne sont pas réservés expressément par la loi ou les
Stats à FAssemblée Générale: gestion financière, contrats relatifs

constitution ou d'acceptation d'hypothéque. les mainlevées avec ou sans const
paiement. seront valables à la condition qu'ils soient signés par unc ou plusicurs

Page f vor 21
Contrat de Création de Société N° 486/10269/805/GC52001 du 3 mars 21 - Ann ea

n
personne(s) agissant en vertu d'une procuration donnée expressément par le Con

Gérance. Que CA

Le <
td). L'ougriér fe rcaux de représentation, npences et succursales de
SWANMIN Née pur fe Conseil de Gérance à la majorité des
quatre cinqui CE Byences ct succursales ainsi ouverts restent sous la

ILE. GE à LIERE-COMITE DE DIRECTEON

{a A partir de la Date de Producion Commerciale. la gestion journalière de
SWANMINES Spri sera confide ä un Comité de Direction composé, au maximum, de 7
{sept} membres parmi lesquels trois, dont Le Directeur Général Adjoint, Le Directeur en
charge de la production et le Direcleur en €
nommés par le Conseil de Giérance parini les candidats présentés par GHCAMINES et 4
quatre) dont Le Directeur Général. k Directeur en charge des finances. de la
comptabilité et du budger. le Directeur en charge des approvisionnements et le Directeur
en de charge de la commercialisation, seront nommés par le Conseil de Giérance parmi
les candidais présentés par AKAM Spri.

arge des ressources humaines. S

Le Directeur Général, ou. en son absence. k Directeur Général Adjoint, présidera te
Comité de Direction.

Les Associés ont la latitude de remplacer leurs représentants au Comité de Direction.

{b}. {x Conseil de Ciérance détermine es pouvoirs. les attributions, les
appointements ou indemnités des membres du Comité de Direction. peut révoquer en
fout temps la décision qu'il a prise à cet épard,

Le Conseil de Giérance déterminera les rémunérations des membres du Comité
de Direction en tenant compte des rémunérations normalement payées dans le secteur
minier international pour des fonctions équivalentes çt dé ly situation spécifique de
l'entreprise.

1L14. MODALIFES DES REUNIONS DU CONSEIL DE GERANC

(a). Convocation

Le Conseil de Crérance se réunit, sur convocation et sous la présiden£g den

ou en cas d'empêchement de celui-ci, du Vice - Président, ou à leu En

du Conseil de Gérance désigné par au moins trois autres membres. NS
Va

tar

Les convocations aux réunions du Conseil de Gérance sont faites par lettre. téléfax ou
messagerie électronique. Elles doivent contenir l'ordre du jour, indiquer la date, le lieu

9

Contrat de Créntion de Société N° 4601026 0SG/GC'200 qu 3 anarx 2061 - Avenant n°4
is Sprl.

Les réunions ordinaires du Conseil de Gérance doivent se lénir au moins deux lois par
an: la première réunion sera tenue avan [a lin du mois de mars ct sera consacrée à
l'approbation des états financiers de SWANMINES Sprl pour l'exercice précédent : la
deuxième sera tenue après le mois de septemhre mais avant la Gn du mois de décembre
ct sera consacrée à l'approbation du budget de l'exercice suivant.

Les réunions se tiennent aux date, lieu et heure indiqués dans les convocations qui
doivent prévoir un préavis d'au moins quinze (15) Jours Ouvrables.

Le Conseil de Gérance peut. en outre. être convoqué, en réunion extraordinaire, chaque
lois que l'intérêt de SWANMINES Sprl l'exige ou chaque fois que deux membres au
moins le demandent.

Les membres du Conseil de Gérance peuvent participer aux réunions du Conseil de
Gérance par téléconlérence et peuvent exprimer leurs opinions et leurs votes de la
même manière.

(©). Procuration

‘out membre empêché ou absent peut. par simple lettre, téléfax. messagerie
électronique. ou tout autre moyen de communicalion électronique. donner pouvoir à
l'un de ses collègues, représentant le même Associé que lui. de Le représenter à une
séance du Conseil et d'y voter en ses lieu et place. Le mandant sera. dans
point de vuc du vote. réputé présent. Un délégué peut aussi repr

; CAS, au

nur plus d'un
membre.

(d). Quorum

Le Conseil de Gérance ne peut délibérer et statuer valablement que si la moitié au
moins de ses membres est présente ou représentée et si chaque Associé est représenté,
Aù cas où ce quorum ne serait pas atteint, une nouvelle convocation sera adressée. dans
les sept (7) Jours Ouvrables de la première réunion, aux membres avec Le même ordre
du jour par la personne qui présidait la séance. à une date ct hoyge”à F nelle. Un

délai d'au moins quinze (LS) Jours Ouvrables devra séparer € Bière
réunion ct la date proposée pour la seconde réunion, Lors dé unlok. au

Paue 19 sur 21 »
Contrat de Créatias de Soriété N° 46010268 G/CC2UUE alu 3 mes 20 c'e
és
ie Giérance est prise à la simple majorité des membres
tefois, le Conseil de Géranve dev LUCE AUX LOIS QUAFLS
ui représentés pour l'autorisalion préatable des conventions
entre SWANMINES Sprt et l'un dés membres du Conseil de Gérance ou
ssociés (Conventions avec des Associés vou des Suciétés Affiliées),

Si, duns une séance du Conseil de Gérance réunissant le quorum requis pour délibérer
valablement, un où plusieurs membres s'abstiennent, les résolutions sont valablement
prises à la majorité des autres membres présents ou repré

En çus d'égalité des voix. la voix du Président du Conxcil de Gérance sera
prépondérant.

(D. Procès-verbaux

Les détibérations du Conseil de Ciérance sont constatées pur des pro verbaux signés
par les membres présents où représentant d'autres membres à la réunion du Conseil,
Ces procés-verbaux sont consignés dans un registre spécial. Les délégations. ainsi que

les avis et voies donnés par écrit, par fax ou autrement x son annevés,

Les cupies ou extraits de ces procès-verbaux à produire en justice ou ailleurs sont signés
par ie Président ou, à défaut, par un membre du Conscit à ce délégué.

11,1.5, RESPONSABILIFE DES MEMBRES DU CONSEIL DE GERANCE

Les munbres du Conseil de Gérance nc comtractent aueuoc obligation personnelle
relative aux engagements de SWAXMINES Sprl, mais sont responsables de l'exécution
de leur mandai ét des fautes commises dans leur gestion, conformément à la loi,

1.1.6. INDEMNITES DES MEMBRES DL CONSEIL DE GERANCE

L'Assemblée Générale peut alloucr aux membres une indemnité fixe à porter au compte
des frais généraux. Le Conseil de Gérance est autorisé également à accorder aux
membres chargés de fonctions où missions spéciales. des imlemnités à prélever sur les

frais généraux.

LEL.7. ACTIONS JUDICIAIRES

4

FE2.

(a).

tb).

te).

Les Actions judiciaires, comme défendeur ou demandeur, ainsi que tous désistements
faits au nom ou à l'encontre de SWANMINES Spr sont suivis et diligentés par le
Conscil de G ete personne du Président du Conseil de Géranc
Ngutie mission sera assurée par son Vice-Président, où à

défaut par fout 4 re
œ

en cas

SWANMINES Sprl indemniscra
tout membre du CORSET de Gérance où du Comité de Dir tion où fondé de pouvoirs,
ainsi que ses hériticre et représentants légaux pour toutes Obligations contractées ou
Dépenses clfectuées raisonnablement pour le compte de SWANMINES Spri en raisan
de toute action ou procédure, à condition que cette action ou procédure ail té effectuée
hennétemem et de bonne foi dans le meilleur intérèt de SWANMINES Sp

COMMISSAIRES AUX COMPTES ET CONTROLE

Les Opérations de SWANMINE Spri sont surveillées par un Collégc de Commissaires
Aux comptes nommés eL révoqués par l'Assemblée Générale des As nciés, à raison d’un
Commissaire aux comptes Proposé par chaque Associé et pour un mandat de deux uns.
renouvelable une fois.

Les Commissaires aux comples ont un droit illimité de surveillance et de vérification sur
toutes les opérations de SWANMINES Sol Is peuvent prendre connaissance, sans
déplacement des livres. de toute la documentation (correspondance, procès-verbaux,
pièces comptables ct écritures) de SWANMINES Sprl qu'ils estiment utile pour
l'exécution de leur mission.

Les Commissaires aux comptes doivent soumettre individuellement ou collectivement à
l'Assemblée Générale, et circonstanciellement au Conseil de Gérance où au Comité de
Direction, lorsque ces organes leur ont requis des travaux spécifiques, le résultat de leurs
travaux, accompa, des recommandations qu'ils auront estimées uliles pour ke
redressement des anomalies constatées ou pour l'amélioration du contrôle interne tou
des performances de SWANMINES Sprl.

Les Commissaires aux comptes ont le droit de se faire assister. aux frais de
SWANMINES Snrl, par un cabinet d'audit ou d'experts de leur choix.

Les dispositions relatives à Ja responsabilité des membres du Conseil de Gérance
appliquent motatis mutandis aux Commissaires aux comptes.

4 ALES

G)

LE PERSONNEL DE SWANMINES Sprl

FES Généralités

Pane 12 sur 21
Cuuteal de Création de Sonété N° 401 8MSSCIGC UD! du 3 œacs 2001
Les Parties s'accordent à titre de principe que les employés constituant la force de
travail, les cadres ete personnel de soutien seront recrutés à compétence égale, en
priorité. pape R RG de GECAMINES.

4

1.3.2. Rd at MINES Spri envers le personnel GECAMINES

SWANM a @htraciucllement responsable du paiement des salaires du
ISAMINES qu'après les avoir engagés. lous les salaires.
rémunérations, seciaux et autres vbligations vis s de ce personnel,
obtenus auprès de G CAMINI $, resteront de la seule responsabilité de GICAMINES.
en ce compris sans limitation. les obligations relatives aux pensions, aux soins
médicaux et toute autre obligation antéricure à la date d'engagement par SWANMINES
Sprl.

personnel

1133 SALAIRES ETF AVANTAGES SOCIAUX

SWANMINES Sprl verscra à son personnel un salaire approprié et leur fournira un
programme d'avantages sociaux confarmément au Code du Travail de la République
Démocratique du Congo. En outre, toutes les autres obligations et tous les autres aspects
administratifs à l'égard du personnel engagé par SWANMINES Spri, resteront de sa
responsabilité exclusive.

113.4. TRANSIERT DE TECLINOLOGEES ET FORMATION

AKAM Spri s'engage à ce que SWANMINI
transfert de technologies, relativement à l'extraction minière. au traïement
mélallurgique et aux techniques modemes de management.

Sprl mette en œuvre une politique de

la

AKAM Sprl s'ei we à ce que SWANMINES Sprl fournisse à sc
formation nécessaire pour exécuter leur travail de façon compétente. ct leur donne
J'opportunité d'apprendre dé nouvelles techniques qui leur permettront de progresser
dans le futur vers des postes plus complexes e1 plus exigeants. Cette politique à pour
objectif d'encourager les employés à l'aire preuve d'initiative et à assumer des
responsabilités afin d'aticindre le maximun de leur potentiel.

employé

GÉCAMINES s'engage à faciliter l'action de AKAM Spri s'agissant du transfert de
ichnologies et de la formation du personnel de SWANM

ARTICLE 9

L'article 12 du Contrat de Création relatif au PROGRAMME ET BUI
suit:

Page 13 sur 21

Ka
Contrat de Création de Sueil ° 460/10269/SU/GC72801 du À mars 2004 A1

PROGRAMME ET BUDGET

s Dépenses seront exposées en se conformant
rouvés par l'Assemblée Générale des Associés
Création et de ses Avenants.

udget seront rédigés par le Comité de Direction
pour approbation au Conscil de Gérance qui les
des Associés.

Les Opérations seront conduit

Pendant la durée d'exécution de tout Programme el de tout Budget adoptés ei au moins
trois (3) mois avant leur expiration, le Comité de Direction préparera un projet de
Programme et un projet de Budget pour la période suivante et Les soumettra pour examen
au Conseil de Gérance, avant leur approbation par l'Assemblée Générale des Associés
conformément aux Statuts de SWANMINES Sprl,

b. Examen des projets de Programme et de Budget

Le Conseil de Gérance examinera les projets de Programme et de Budget dans les quinze
45} Jours Ouvrables de leur réception avant leur approbation par l'Assemblée Générale
des Associés.

Chaque Programme et chaque Budget adopiés pourront être revus ct adaptés. sans égard à
leur durée, au moins une fois l'an. au cours d'une réunion du Conseil de Gérance à
condition que ectte révision n'entraîne pas un écart de plus de 10% des Budget et
Programme approuvés par l'Assemblée Générale des Associés.
&.. Approbation du Programme et du Budget par les Associés
Dans les quinze (15) Jours Ouvrables de l'adoption par le Conseil de Gérance du
Programme el du Hudyet. avec ou sans modification. Le Conseil de Gérance transmentra par
écrit, à ehaque Associés lesdits Programme el Budget pour approbation par l'Assemblée
Générale des Associés.

d. Modifications de Programme et de Budget

Le Directeur Général sollicitera l'apprabation préalable du Conseil de Gérancé pour tout
écart significatif {plus de 10%) par rapport à un Programme et/ou à un Budget adoptés.

La modification introduite devra être justifiée ultérieurement lors de La réunion suivante de
l'Assemblée Générale des Asso

ARTICLE 10

Page 14 sur 21
/ Contrat de Création de Société N° 460/10269/8G/GC7D0T du 3 murs IQ + Ave:

Les dispositions suivantes de l'Article 13 du Contrat de Création poriant « DIS FRIBL FION
DES BÉNEFICES ET CON FROL l » sont modiliées conme suit :

10.1.

10,3.

10.4.

10.5.

«l'Article 13 d ÉFICES ET CONTROLE » devient
« Article 13 ff; S»

Sous réserve des fonds suffisants pour pourvoir aux fonds de roulement de l'exploitation
de SWANMI Sprl. les bénéfices nets d'impôts seront affectés à raison de 70 % au
remboursement des capitaux empruntés ct des intérêts et de 30 % à la rétribution des
Partis. au prorata de Icur participation au capital social de SWANMINES Sprl. »

L'article 13.5, tel que modifié par l'article 4 de l'Avenant n°3 au Contrat de Création est
modifié comme suit:

« En compensation de la consommation des gisements de Kalukundi, SWANMINES Spri
paicra à GECAMINES 25 % du Chiffre d'Aflaires Brut sous forme de ro
« Chiflre d'Affaires Brut » signifie ke montant total des ventes des Produits réal
SWANMINES Spri ».

1best inséré un alinéa 13.6 «Pas de porte» libellé comme suit :

S, en

«Au tite de droit d'accés au business, AKAM Spri paicra à GECAMINT
régularisation, un pas dé porte de 6.400.000 (six millions quatre cent mille) US
romboursabie:

uon

AKAM Sprl devra, en conséquence, payer en quatre annuités de 1.600.009 (un million
six cem mille) US$ chacunc. la première étant due dans quinze (15) Jours Ouvrables
de la signalure du présent Avenant ct les autres annuités à chaque date anniversaire du
paiement de Ja première wanche.

Les Parties conviennent, en outre. que AKAM Sprl complète, au profit de GICAMINES,
le montant ct le paiement du pas de ponte. sur lu base de USD 3$4Cu. en cas de mise en

évidence d'un tonnage additionnel à 380.000 (Cu,

IL est inséré un point 13.7 intitulé « Répartition des prestations et des commandes de
fournitures entre Associés » et libellé comme suit :

« Chaque fois que SWANMINES Sprl aura à recourir à la sous-traitance des Opérations
en rapport avec son objet social telles que les prestations d'exploitation. les commandes
d'approvisionnements et/ou de servi elle Lex proposera de préférence et de manière

équitable s Affitiées qui devront les réaliser suivant les
règles de l'art et aux conditio ticiles

En cas de recours aux tiers, la priorité sera donnée aux entreprises log
condilions requises ».

pe ES sur a.

CIALES

Sauf disposition ex]
de Création, transfé

Associé ne pourra, pendant l'exécution du Contrat
sociales dont il est propriétaire où qu'il acquerrait

14.1. Principes généraux

“Foute cession de parts sociales s'opère par une déclaration de transfert. inscrite dans le re,
des Associés, datée et signée par Le cédant et le cessionnaire ou par leurs fondés de pouvoirs, ou
de toute autre manière autorisée par la loi.

14.2. Cessions libres

foute Partie peut céder librement une. plusieurs ou la totalité de
Partie ou à une Société Affiliée, étant entendu que. pour les &
sociales seront rétrocédées au cédant si le cessionnaire cesse d'être une Société
{ii} l'acte ou la convention de cession devra prévoir expressément celle rétroci

sociales à l'autre
{iles parts
Affiliée et que

ion.

Toute cession libre doit être notifiée au Conseil de Gérançe huit (8) Jours Ouvrables avant ie
jour de la cession effective, Cette notification doit être accompagnée d'un document prouvant
la qualité de Société Affiliée du cessionnaire, d'un document confirmant l'adhésion du
cessionnaire au Contrat de Création ainsi que son engagement de rétrocession au cas où il
cesserait d'être une Société Affiliéc,

143. Incessibilité temporaire

Sans préjudice des dispositions concernant la cession libre, les Parties estiment qu'en raison de
l'importance du Projet qu'elles entendent développer au sein de SWANMINES Sprl. il est de
l'intérêt de l’ensemble des Parties que les parts sociales soient incessibles pendant la période
allant de Fentréc en vigueur du présent Avenant à la date de Production Commerciale. à

réaliser à partir des usines d'extraction métallurgique à ériger conformément à l'Etude de

Fu

sabilité approuvée par Îes Parties.
Néanmoins. les Parties conviennent que cetle disposition ne s'appliquera qu'après la
rétrocession, à l'issue de F Assemblée Générale de SWANMINES Sprl qui scra incessamment
convoquée pour l'approuver. des 750 parts sociales de SWANMINES Spri détenues par
AKAM Sprl à AFRICO RESOURCES {DRC) en exécution de l'arrangement amig it)

ayant opposé ces deux sociétés.

14.4. Cessions de parts sociales par les Associès et Droit de Préemption

Page L sur 21
Cantrat de Création de Société N° 460/10269/80G/GC72408 du 3 murs 2BNE - Avennat n°4

Sans préjudice des dispositions de la section ci-dessus. les cessions dé parts sociales
s’effectugront comme suit :

Droit de faire une offre

pal

Be

le ses parts sociales. cette Partie (le Vendeur)
fo n de vendre el lui offrira la possibilhé de faire
ériode pendant laquelle l'autre Partie aura la
le Vendeur. mais evtte période nv peut pas être

Le Vendeur n'a pas l'obligation d'offrir à l'autre Partie la possibilité de l'aire une offre. en
de transfert de toutes ou partie de ses pans sociales à une Sociéié Affiliée ou en cas d’un
nantisscment de toutes ou partie de ses parts sociales en relation avec Le financement des
Opérations.

Le Vendeur aura, par contre, obligation d'offrir à l'autre Partie la possibilité de faire une offre
en cas de fusion. consolidation. anification ou réorganisation du Vendeur impliquant un
changement de Contrôle ainsi qu'en cas d'exécution, par un créancier hypothécaire. d'un
famissement de parts sociales. « Contrôle » signific la détention directe ou indirecte par une
société ou entité de plus de 50 % des droits de vote à l'Assemblée Générale de cette société ou
entité.

14.5. Offre d'un Tiers ét Droit de Préemption,

Sauf dans le eus de l'article (4.2 du présunt Avenant, un tiers peut faire l'offre d'ache
parts sociales auprès d'un Ass

l'acceptation de cette offre est conditionnée par l'accord de l'ofrant à s'engager à respe
dispositions du présent article 14 du Coutrat de Création.

L'offre du tiers devra être irrévocable pour une période de soixante (60) jours. Dans les dix (10)
jours de la réception de l'offre, l'Associé sulliciné adressera une copie de celle-ci à l'autre
Assucié,

Celui-ci dispose d'un druit de préemption sur toutes les parts sociales susceptibles d'être cédées.

Dans l'hypothèse où il y a plus de deux associés. la répartition de parts sociales se Fera
nérmalement d'une manière proportionnelle au nombre des parts sociales détenues initialement
par chacun des Associés, sauf arrangement fibre entre eux.

Ce droit de préemption est à exercer dans un délai de trente (30) jours à compter dé ta date de
la notiieation de l'offre par l'Associé sallieité.

e soit dan

ant. cette offre d'exercer ke droit de préemption est présumée refus

soit pour la partie non rachetée par l'autre Associé. Le cédant pourra accepter Po] (9
conclure li cession avec l'offrant pour la partie des parts sociales non rachefée
Associé, Dans ce cas, les Associés dans $

accompliront toutes les formalités nécessaires pour que lé tiers soit enregistré
SWANMINES Sprl en qualité d'Associé dans SWANMINES Sprl.

Page [7 our 21
Lontrai de Création de Société N° 460/H0269/865/CG 02001 du 3 mars 200) - Avenant n°3

14.6, Modalités d'exé AE ge cession de paris sociales entre Associés

A \

re n de la vente des parts sociales sont convenues entre
Associés. les tednés s Ni: cution de cuite vente seront les suivants :

intégralement par chèque certifié à la date d'exécution de
on des parts sociales vendues, quities et libres de toutes

Le prix de và
Fopération en écha

charges.

{b}. Lxécution de la vente
Fa vente sera exécutée à 16 heures du matin, au e social de SWANMINES Sprl. le
40% Jour suivant l'acceptation par F'autre Associé de l'offre contenue dans l'offre du
cédant.

(ce). Démission des représentants du cédant au Conseil de Gérance

A la date de l'exécution. le cédant provoquera, s'il a cédé l'ensemble des parts sociales, la
démission de ses représentants au Conseil de Gérance. Le cessionnaire sera subrogé dans
tous les droits et obligations du cédant.

1.7, Gage de parts sociales

Un Associé (le « Débilcur Gagiste ») peut gager ou grever de toute autre façon loutes ou partie
de ses parts socialés au profif de toute personne (le « Créancier Gagiste »), si ce gage. ou cet
autre engagement. prévoit expressément qu'il est subordonné au Contrat Création et aux droits
que l'autre Associé tire du Contrat Création et si, en cas de défaillance du Débiteur Gagiste. le
Créancier Gagiste convient avec ce dernier {ie Débiteur Gagiste) de céder sans réserve lous ses
droits sur ces parts sociales, dans l'ordre de préférence, à l'autre Associé ou à toute Personne
quelconque qui pourrait ultérieurement être habilitée à acquérir ces parts sociales. meyennant
paiement au Créancier Gagiste de loutes les sommes dont ces parts sociales garantissent Le
paicment.

Dès à présent. le Débileur Gagiste autorise irrévocablement un Wei paiement.

14,8. Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute Obligation aux termes
du Comrat de Création. la cession de parts sociales d'une Partie à un tiers est soumise (1) à
l'engagement écrit du cessionnaire d’être lenu par tous les termes. candilions el engagements
du Contrat de Création et (ii) au paiement des droits dus à P'tat ».

ARTICLE 12

L'article 15 du Contrat de Création. intitulé « Réglement des litiges ou différends Gui
et complété comme suit :

« En cas de litige où de différend entre Parties né du Contrat de Création 0!
celui-ci où ayant trait à la violation de eclui-vi, les Parties ewnecrnéces

Page 14 sur 21
Contrat de Création de Soriété N° 460/10289SC/GCT2O du 3 mars 2OUL - Avenant n°.
tou leurs délégués.
on à une felle rencontre adressée par une lettre
ie à l'autre Partie concernée. Si cette réunion n'a pas
cd ne fait pas l'objet d'un règlement écrit par toutes

A cet effet, Les Prifi
Qquinze} Jours

recommandée pe
Bu dans ee déla
les Parties conce
soumettre à l’arbitra

A défaut d'une solution après tentative de règlement à Faniable conformément au paragraphe
précédent. chaque Partie concernée par le différend, fige où demande en question aura le droit
de le soumettre à ta Cour d'arbitrage de la Charabre de Cusuneree Imernational de Paris pour
un réglement définitif conformément aux régies d'arbitrage de la dite institution en statuant
conformément au droit Congolais. Le lieu de l'arbitrage sera à Genève en Suisse, La langue de
l'arbitrage sera ke français, avec traduction en anglais si nécessaire.

ARTICLE 13

L'article 17 du Contrat de Création relatif à la « FORCE MAJEURE » est modifié

comme suit :

ct complété

«En cas de Force Majeure (telle que définie ci-après). 1 Partie alfcclèe ou susceptible
affectée par eeue Force Majeure Ga « Partie Alfectée »1 le notifiera à l'auire Partie par
éerit. en lui décrivant les circonstances de lorce Majeure. dans Les qualorse (14) Jours
Ouvrables de la survenance de ect événement de Force Majeurc. Les Parties se conccrtcront
pour tenter d'en limiter les conséquences.

Dans Les quatorze (14) Jours Ouvrubles de ectié première notification, puis. dans le cas
où l'événement de Force Majeure perdure. lous les mois, li Partie Alfectéc devra adresser à
l'autre Partie des notifications complémentaires contenant une deseription de l'événement de
Forge Majeure. de ses conséquences sur l'exécution de ses Obligations au Gitre du Contrat de
Création et de ses Avenants, une évaluation prévisionnelle de si durée.

L'autre Partie disposera d'un délai de trente (50) Jours Ouvrables à compter de la réception de
chaque notification pour en contester le contenu par une notification de différend (ta
« Notification de Différend »}, Faute cle quoi. la notification sera considérée comme acceptée.

173. bn d'envoi d'une Notification de Différend, les Parties sefforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze (15)
Jours Ouvrables de li réception par la Partie destinataire d'une Notification de Différend. et
pendant une période qui ne pourra excéder trente (305 Jours Ousrables à compier de la
réception par eve Partie de ceue Notification de Différend, sauf accord des Parties sur une
période différente (la « Période de Règlement Amiable »).

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l'amiable au terme de
de Règlement Amiable leur différend quant à l'existence. la durée ou les effets RER
de torce Majeure, ec différend sera tranché par arbitrage conformémengà 5
Contrat de Création tel que modifié par le présent Avenant La sentence du fribu fepé
définilive et exécutoire, Les Parties renonçant irrévocublement pur les fé £
appel de la sentence arbitrale.

Page 19 sur 21
Contrat de Urén

124 Aux fins du Contrat de Création, l'expression Force Majeure { « Force Majeure »)
signifie tout événement j
que coté énumé
in

ontable et hurs du contrôle de la Partie Affectée. 3 compris, sans
tive, toute grève, lock-out ou autres conilits sociaux,
ublique, acte de terrorisme. pillage. rébellion, révolte,
vucrre civile. subutuge, blocus. embargo. coup d'état.

urrection. éme)

où explosion. po:
soins appropriés et
partielle, des Obligati

125. L'interprétation du terme de Force Majeure sera conforme aux prinesx sages du
droit international et du droit congolais, et tout Hnige relatif à un incident ou aux conséquences
de l'orce Majeure sera réglé conformément à l'Article 15 du Contrat de Création,

7.6. Dès qu'un cas de Force Majeure survient. exécution des obligations de la Partie
Alfectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire pour permettre à lu Partie Affectée. agissant avec toute la diligence requise, dé
rétablir la situation qui prévalait avant la survenance dudit événement de Force Majeurc.

La Partie Affectée agira avec toute la di
rapidement possible, l'événement dé Force Majeure. sans toute
l'obligation de meure fin à une grève ou autre conflit social d'une ma
du bon sens,

ence raisonnablement requise pour éliminer, ke plus
s que ecla n'implique
& qui irait à l'encontre

Toutes les conditions. tous les délais et toutes les dates postéricures à la date de survenance du
cas de Force Majeure seront adaptés pour tenir compte de la prolongation et du retard
provaqués par la Force Majeure.

Au cas où Fexécution des obligations d'une Partie Afectéc serait suspendue, soit entièrement.
soit en partie, à cause d’un cas de Force Majeure. les chligations affectées par bes effets de fa
lorce Majeure seront prorogées automatiquement pour une période équivalente à la durée du
cas de Force Majeure.

127 din cas d'incident de lorce Majeure, aucune des Parties ne sera responsable de
l'empéchement ou de la restriction. directement ou indirectement, d'exécuter toutes ou partie de
ses obligations découlant du Contrat dé Création.

Au eus où le cas de Force Majeure  persisirail au-delà d'une période de cent quatre-vingts
(180) Jours Ouvrables, le Contrat de tion restera cn vigueur, sauf si une des Parties le
résilie auquel cas chaque Partie sera libérée de l'imtépralité de ations au titre du Contrat
de Création.

128. En cas de l'orec Majeur, les Parties se concericront au moins deux fois pi
nier de limiter ke dommage causé par la Force Majcure et de poursuivre fa réalf

Page 28 vur 24
Cantrat de Création de Société N° 460710269620 C20AE du S magre DUT: Avenant n°4

Création et des Avenants amérieurs non modifiés par le
Bgèx étant entendu cependant que les Parties s'engagent à
chic en vigueur du présent Avenant, un contrat
de consolider toutes modifications apportées au
ontradictions apparues à Ha suite dé l'application de
“autres dispositions contractuelles éventuctlement

Les modifications
nécessaires ou génét

ARTICLE 15:

Exs Parties désignent Me, Médard PALANKOY. résidant à Kinshasa et le Cabine
Emery MUKENDI WAFWANA et Associés, dont le bureau principal est établi à
Kinshasa/Gembe, au 3642 du Boulevard du 20 juin. Futur lower, bureau n°1. et le burear
secondaire au coin des avenus Munongo et Mwepu. Immeuble BCDC, 48 étage, dans le
commune de Lubumbashi. à Lubumbashi, au Katanga, en personnes de Maîtres José HUNGA
KAPANDA. Jacques ZAKAYE Jean Pierre MUYAYA. Erie MUMWENA ct Gabricl
KAZADI, agissant collectivement où individuellement, l'un à défaut des autres. aux fins de
procéder à l'authentification du présent Avenant par be notaire el de Faccomplissement des
autres formalüés exigées par la toi.

Le présent Avenant entrera en vigueur à la date de sa signature par les l'anies.

, 2009 les Parties on signé ke présent Avenant 4 Lubumbashi, le
. 1 "43 in en six exemplaires originaux, chaque Partie en ayant reçu deux et les
deux 132 12008 réservés pour le Notaire.

POUR LA GENERALE DES CARREF, ET DES MINES

Pas dt

Paut FORTIN
Administrateur-Hélégué Général Président du Conscil d'Administration

Page 21 sur 21
Cunteat de Créntion de Société N° 460/10269/8G/GC/2001 du 3 mare 2001 + Aveuant n°4
FNILLGACTE NOTARIE
LS %

jour du mois de….jan vtr...
ONDO. Notaire de résidence à Lubumbashi

A aWbiélant au Cabinet Emcry Mukcndi Wafwana el associés,
dont les bureaux sont situé FT-fieuble La Bourse, local n° 5, Avenue de la Paix n° 22389.
Rond Point Forescom. Kinshasa + Gombe/ 4% Niveau, Immeuble BCDC, coin des Avenues
Munongo et Mwepu, Lubumbashi/Katanga. dûment mandalé par les signataires de l'acte dont
authentification, ei - avant joint.

Lequel, après vérification de son identité ct qualité, Nous a présenté l'acte dant les clauses

Après lecture, le comparant pré qualifié nous a déclaré que l'acte susdit, tel qu'il est dressé

renferme bien l'expression de la volonté de ses mandants

Dont acte... ee
éd (
LE COMPARANT  , >

Î e
Eric MUMWENÉ L
p «

_

_
Enregistré par Nous soussigné gu rang des minutes de l'office Notarial de Lubumbashi sous
Le Numéro ‘ £
Mots barrés
Mots ajoutés
Frais d'acte
Frais d'expédition

Copie conforme
